NON-FINAL OFFICE ACTION after RCE
This application remains reassigned to another examiner in Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Requirement
In view of the response filed 6 NOV 2019, the nonelected claims are now rejoined.  In view of the effective withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d).  All of the CERTIFIED copies of the priority documents have been received in this national stage application from the International Bureau (PCT Rule 17.2(a)).


Specification
The substitute specification filed 6 NOV 2019 is approved for entry. 
This substitute abstract is approved.
The revised title of the invention is approved.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 DEC 2020 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 29 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haughton et al. (US 7278781 B2).
Haughton et al. discloses a reciprocating mixing device for intermixing a mass, comprising a container 102 having a lower base portion (Fig. 1); and a mixing unit arranged on the container 102 via mounting means 108; wherein the mixing unit comprises at least one piston 130 that is positioned in the container and is movable in a linear direction by reciprocating means 110 and has at least one mixing element 106, wherein the mixing element extends around the piston and includes an upper rim surface disposed in a plane and a lower rim surface disposed in a plane with these rim surfaces being parallel to each other - seen in Figures 7-8; the mixing element further includes recesses (between webs 116 and/or at 186); the container 102 having its base equal to the diameter D of the container - Figure 3; the mixing element 106 having a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 4, 5, 8, 9, 12, 14, 15, 18, 19, 21, 24, 25, 26, 28, 29, 30,  and 31 are rejected under 35 U.S.C. 103 as being unpatentable over SU 1592026 A1 in view of Haughton et al. (US 7,278,781 B2).
SU 1592026 A1 discloses a device for intermixing a mass, comprising a container having a lower base portion (Fig. 1); and a mixing unit 4 arranged on the container, wherein the mixing unit comprises at least one piston (one or more of elements 3) that is positioned in the container and is movable in a linear direction and has at least one mixing element 1, wherein the mixing element extends around the piston and includes an upper planar surface 7 and an opposed lower planar surface 9 
wherein the mixing element 1 is positioned at a first lower end of the piston 3; 
wherein the piston 3 is positioned such that it is capable of/can be being rotated around a longitudinal axis by suitable means (as evidenced by the patent to MUNDT below);
wherein, in a geometric center of the mixing element 1, the piston 3 is connected to the element 1, wherein the mixing element 1 extends roughly on a plane around the piston 3; 
wherein the mixing element 1 comprises recesses through which the piston 3 extends;
wherein the piston 3 is positioned in a vertically moveable manner; 
wherein the mixing unit 4 is fixed at an upper end of the container (Fig. 1); 

SU ‘026 also discloses a method for intermixing a mass in a container with
a mixing unit 4 arranged on the container comprising: moving the mixing unit 4, which is arranged on the container, within the mass, wherein the mixing unit 4 comprises at least one piston 3 movable in a linear direction and at least one disc mixing element 1 positioned around the piston, and wherein the at least one mixing element 1 includes an upper planar surface 7 and an opposed lower planar surface 9, the surfaces 7 and 9 being parallel to each other- Figures 1-2; the mixing element further includes cone-shaped extensions 5 extending from the lower planar surface 9 and conically tapering in the linear direction away from the lower planar surface 9 to an opening at an end of the cone-shaped extensions facing a bottom of the container to facilitate movement of the piston 3 in the linear direction for intermixing the mass;
wherein the mixing element 1 comprises recesses through which the piston 3 extends and the mass is circulated while flowing through the recesses; 
wherein the mass comprises a fluidized substance mixture (Fig. 1) in the container.
SU ‘026 shows the mixing element having a diameter and the base of the container having a diameter but apparently not the recited ranges or the recited speed of the piston.  
Haughton et al. discloses an analogous reciprocating mixing device for intermixing a mass, comprising a container 102 having a lower base portion (Fig. 1); .

Claims 1, 2, 3, 4, 5, 8, 9, 12, 14, 15, 18, 19, 21, 24, 25, 28, 29, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over SU 1592026 A1 in view of Jungvig (US 6454455 B1).

Jungvig discloses an analogous reciprocating mixing device for intermixing a mass, comprising a container (col. 2, lines 13-15) having a lower base portion; a mixing unit arranged on the container that comprises at least one piston 12 that is intended to be positioned in the container and is movable in a linear direction and has at least one mixing element 14, wherein the mixing element extends around the piston and includes an upper planar surface 22 and a lower planar surface 24 with these surfaces being parallel to each other - seen in Figures 1-2; the mixing element further includes recesses (between lobes 14 - Fig. 17); the container being 2 to 4 inches in diameter and the mixing element 14 having an outer diameter of 1 to 3.75 inches thereby the mixing element 14 having a diameter that is within the recited ranges (e.g., 25% to 50%+) - col. 2, lines 8-21.  It would have been obvious to one skilled in the art to have provided SU ‘026 with the recited diameter of the mixing element as taught by Jungvig for the purposes of providing a mixing element of a size that cooperates with the size of the container to promote vigorous mixing action that agitates the substances within the container thereby allowing quick, effective mixing of the substances within the container (col. 2, lines 30-34).  

Claims 1, 2, 3, 4, 5, 8, 9, 14, 15, 18, 19, 21, 24, 25, 26, 28, 29, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over SU 877833 in view of Haughton et al. (US 7,278,781 B2).

wherein the mixing element 1 is positioned at an end of the piston 5; 
wherein the piston 5 is positioned such that it is capable of/can be being rotated around a longitudinal axis by suitable means (as evidenced by the patent to MUNDT below);
wherein, in a geometric center of the mixing element 1, the piston 5 is connected to the element 1, wherein the mixing element 1 extends roughly on a plane around the piston 3; 
wherein the mixing element 1 comprises recesses (proximate 3);
wherein the piston 5  is positioned in a vertically moveable manner; 
wherein the mixing unit is fixed at an upper end of the container (Fig. 2);  

SU ‘833 also discloses a method for intermixing a mass in a container with
a mixing unit arranged on the container comprising: moving the mixing unit, which is arranged on the container 6, within the mass, wherein the mixing unit comprises at least one piston 5 movable in a linear direction and at least one mixing element 1 positioned around the piston, and wherein the at least one mixing element 1 includes an upper planar surface and an opposed lower planar surface with these surfaces being parallel, the mixing element further includes cone-shaped extensions 2 extending from the lower planar surface and conically tapering in the linear direction away from the lower planar surface to an opening at an end of the cone-shaped extensions facing a bottom of the container to facilitate movement of the piston 5 in the linear direction for intermixing the mass;
wherein the mixing element 1 comprises recesses proximate 3 and the mass is circulated while flowing through the recesses as denoted by the flow arrows in Figure 2; 
wherein the mass comprises a fluidized substance mixture (Fig. 2) in the 
container 6.
SU ‘833 shows the mixing element having a diameter and the base of the container having a diameter but apparently not the recited ranges or the recited speed of the piston.  
Haughton et al. discloses an analogous reciprocating mixing device for intermixing a mass, comprising a container 102 having a lower base portion (Fig. 1); 
With respect to the speed of movement of the piston in apparatus claim 22, the manner in which the recited piston apparatus is driven [in this instance in some particular speed range in m/s] recites no further structure of the piston and as held in In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967), "the manner or method in which .

Claims 1, 2, 3, 4, 5, 8, 9, 12, 14, 15, 18, 19, 21, 24, 25, 28, 29, 30,  and 31 are rejected under 35 U.S.C. 103 as being unpatentable over SU 877833 in view of Jungvig (US 6454455 B1).
SU ‘833 discloses the recited subject matter substantially as claimed as noted above and shows the mixing element having a diameter and the base of the container having a diameter but apparently not the recited ranges.  
Jungvig discloses an analogous reciprocating mixing device for intermixing a mass, comprising a container (col. 2, lines 13-15) having a lower base portion; a mixing unit arranged on the container that comprises at least one piston 12 that is intended to be positioned in the container and is movable in a linear direction and has at least one mixing element 14, wherein the mixing element extends around the piston and includes an upper planar surface 22 and a lower planar surface 24 with these surfaces being parallel to each other - seen in Figures 1-2; the mixing element further includes recesses (between lobes 14 - Fig. 17); the container being 2 to 4 inches in diameter and the mixing element 14 having an outer diameter of 1 to 3.75 inches thereby the mixing element 14 having a diameter that is within the recited ranges (e.g., 25% to 50%+) - col. 2, lines 8-21.  It would have been obvious to one skilled in the art to have provided SU ‘833 with the recited diameter of the mixing element as taught by Jungvig for the 
SU 877833 (Figure 2, inverted):


    PNG
    media_image1.png
    651
    659
    media_image1.png
    Greyscale

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over SU 1592026 A1 or SU 877833 in view of Haughton et al. or Jungvig as applied to claims 1 and 14 and further in view of Mundt (US 4923817).
Modified SU ‘026 or SU ‘833 do not disclose the additional agitator or the rotational movement of the piston and mixing element.  Mundt discloses a mixing device 1 with a container 2; a mixing unit on the container including a piston 7 with a mixing element 6 thereon; the piston 7 driven into linear motion via drive 13 and rotational motion via drive 8; and additional agitators 11, 12 distanced from the piston 7 are provided in the container as seen in Figure 1.  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided modified SU ‘026 or SU ‘833 with the capability of rotational movement of the piston and an additional agitator as taught by Mundt for the purposes of producing a whirling flow and high shear flows in the container (col. 3, line 56 - col. 4, line 13).

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SU 1592026 A1 or SU 877833 in view of Haughton et al. or Jungvig.
Modified SU ‘026 or SU ‘833 do not disclose the cone-shaped extensions being flexible or foldable.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have formed any elements of SU ‘026 or SU ‘833 from a flexible or foldable material at the time the invention was made, including the cone-shaped extensions,  since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the .  In re Leshin, 125 USPQ 416; Sinclair & Carroll Co., Inc. v. Interchemical Corp., 65 USPQ 297 (1945).
	Furthermore, in view of the fact that the use of a flexible or foldable material    vis-`a-vis any other common construction material solves no stated problem insofar as the record is concerned and the conclusion of obviousness can be made from the common knowledge and common sense of one of ordinary skill in the art (In re Bozek, 416 F.2d 1385, 163 USPQ 545 (CCPA 1969)), it would have been obvious to one of ordinary skill in the art to have formed any of the components of the prior art mixing device from a well-known construction material that is flexible or foldable.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
	It is observed that artisans must be presumed to know something about the art apart from what the references disclose (see In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962)).  Moreover, skill is presumed on the part of those practicing in the art. See In re Sovish, 769 F.2d 738, 226 USPQ 771 (Fed. Cir. 1985).  Therefore, it is concluded that the selection of a well-known material in the mixing art such as a flexible or foldable material for the cone-shaped extensions of the mixing element would have been obvious to one of ordinary skill in this art, if for no other reason than to achieve the advantages of using a more modern material or a lower cost or more easily fabricated material or a material that enables flexibility or foldability. 
This exemplifies the Supreme Court's analysis in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 [82 USPQ2d 1385] (2007). “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a Hotchkiss v. Greenwood, 52 U.S. (11 How.) 248 (1851), cited approvingly in KSR Int'l Co. v. Teleflex Inc., supra, 550 U.S. at 406, 415, which denied patentability to an invention consisting of the substitution of a clay or porcelain knob for a metallic or wood knob in a doorknob (the doorknob itself, as distinct from the knob on the end of it, being an assemblage of knob, shank, and spindle). Other substitution cases in which patentability was denied on grounds of obviousness include Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 1535–38 [218 USPQ 871] (Fed. Cir. 1983); Brunswick Corp. v. Champion Spark Plug Co., 689 F.2d 740, 749-50 [216 USPQ 1] (7th Cir. 1982), and Lyle/Carlstrom Associates, Inc. v. Manhattan Store Interiors, Inc., 635 F.Supp. 1371, 1381-83 [230 USPQ 278] (E.D.N.Y. 1986), aff'd, 824 F.2d 977 (Fed. Cir. 1987).  
		Among the inventions that the law deems obvious are those modest, routine, everyday, incremental improvements of an existing product or process that confer commercial value (otherwise they would not be undertaken) but do not involve sufficient inventiveness to merit patent protection. This class of inventions is well illustrated by efforts at routine experimentation with different standard grades of a material used in a product—standard in the sense that their properties, composition, and method of creation are well known, making successful results of the experimentation predictable. Ritchie v. Vast Resources Inc., 90 USPQ2d 1668 (Fed. Cir. 2009).  Accordingly, it is well settled that a predictable substitution of one material for another is well within the grasp of 35 U.S.C 103(a).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over SU 1592026 A1 or SU 877833 in view of Haughton et al. or Jungvig as applied to claim 1 and further in view of Kenney (US 2013444).
Modifed SU ‘026 or SU ‘833 does not disclose the mass being a mash.  Kenney discloses a mixing device for processing a mash with a container 2; a piston 11, and mixing elements 29 that are movable in a linear direction within the container.  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided modified SU ‘026 or SU ‘833 with the mass in the form of a mash as taught by Kenney for the purpose of processing a mash material in for use in the formation of a beverage (col. 1, lines 1-34).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over (SU 1592026 A1) in view of (Haughton et al. or Jungvig) and Strong (US 5813760).
Modified SU ‘026 discloses the recited subject matter with the exception of the upper and lower surfaces of the mixing element being parallel curved surfaces.   Strong discloses an analogous reciprocating mixer that can be embodied as a planar disc 60 (Figure 2) including parallel upper and lower surfaces with recesses in the disc or as an element 24 (Figure 1) having upper and lower surfaces that are parallel curved surfaces with recesses therein.  

Furthermore, the prior art to SU ‘026 differs from the claimed device by the geometry of the mixing element (planar vs. with curved surfaces); the substituted components and their functions were known in the art as evidenced by STRONG (col. 2, lines 45-48); one of ordinary skill in the art could have readily substituted one known mixing element from a finite list of mixing elements as disclosed by STRONG (planar mixing element and mixing element with curved surfaces); and the results of the substitution would have been wholly predictable and obvious since the substitution of the planar mixing element in SU ‘026 with one having curved surfaces from the finite list of mixing elements exhibited in STRONG would have yielded predictable results to one of ordinary skill in the art at the time of the invention, i.e., the predictable result of agitating the substances within a container while preventing foaming by art recognized equivalent mixing elements selected from said finite list (see KSR, supra).
With respect to the speed of movement of the piston in apparatus claim 22, the manner in which the recited piston apparatus is driven [in this instance in some particular speed range in m/s] recites no further structure of the piston and as held in In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967), "the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself."  See MPEP 2115.  From an obviousness standpoint, one skilled in the art can 

APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of amended claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Allowable Subject Matter
Claims 6 and 10 are allowed.
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
All other claims stand rejected over the prior art.

Conclusion
Applicant’s arguments with respect to the pending claims have been considered but are generally moot because of the new grounds of rejection under 35 USC 102, 103 mandated via amendment.  

However, Applicant refers to the instant specification reproduced below to establish criticality:

    PNG
    media_image3.png
    610
    871
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    204
    885
    media_image4.png
    Greyscale

The second sentence “It is thus ensured that the force to be applied. . .” is not directly attributed to any particular range of diameter of the mixing element set forth in the preceding sentence.  The first sentence mentioning 25% to 40% (and other ranges) is associated with the word “ideally” yet this allegedly ideal range is not seen as necessarily carrying over to the next (second) sentence discussing force and 
Applicant’s specification conveniently recites a broad preferred first range of 10% to 90% (with the range being a finite 0%+ to about 100%) - it is envisioned that one skilled in the art would readily understand that lower than 10% would likely not provide the required mixing efficiency due to the miniscule diameter and corresponding small surface area of the mixing element available for contacting the substances to be mixed while about 100% would result in a mixing element being so large as to encounter resistance against the substances since the annular area between the outer edge of the mixing element and inner diameter of the container would be too small to allow unhindered flow of the substances along the container inner wall.  This is just common sense.
The previous rejections of the claims over 103 (lack of criticality, without a secondary reference) are still believed proper:  Even though applicant's modification may result in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  In re Sola, 25 USPQ 433; In re Normannet et al., 66 USPQ 308; In re Irmscher, 66 USPQ 314.  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Swain et al., 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 38 USPQ 213; Allen et al. v. Coe, 57 USPQ 136;  MPEP 2144.05(II)(A).
However, while Applicant attempts to convince the PTO that the ranges recited in the pending claims result in mixing enchantment and such ranges are wholly incapable of being envisioned by one skilled in the art, the examiner now offers the teachings of Haughton et al. and Jungvig that each clearly teach a reciprocating mixing element having a diameter within the recited ranges of not only the claims but the instant specification as well.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" [as in this instance] a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005)
Moreover, such diameter may still not be patentable if the modification was within the capabilities of one skilled in the art.  Haughton et al. and Jungvig indicate that the claimed mixing element diameter range is well within the capabilities of one skilled in the mixing art.  New claim 29 is so broad as to necessitate a 102 rejection - ugh.
Haughton et al. not only teaches the relationship of the diameter of the mixing element to the diameter of the container but also the speed of movement of the reciprocating piston (see claim 26, for example).  Although taught by the prior art, the 
While it is again agreed that SU 877833 is interpreted in an inverted manner with respect to the orientation which applicant intends, turning a prior art apparatus upside-down does not result in a different device.  The orientation of a claimed apparatus with respect to an object which is not part of the claimed structure, such as the surface of the Earth, is not germane to the patentability of the apparatus itself, but instant relates to the in manner in which the apparatus is used.  Applicant again states that SU ‘833 may not be operable in the invented orientation.  Applicant’s position on this point is considered to be speculative attorney's argument unsupported by objective technical evidence on the issue. Arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Pearson, 494 F.2d 1399, 1405, 181 USPQ 641, 646 (CCPA 1974).  Moreover, the examiner finds nothing in the drawing figures of SU ‘833 that would necessarily preclude standard operation of the mixing unit while in the inverted position.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/CHARLES COOLEY/Examiner, Art Unit 1774    
Ph:  571-272-1139								





27 March 2021